Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2)	Claims 1-2 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 ambiguously refers to "the protrusion" (line 17) [which protrusion?], "the other protrusion" (line 18) [which other protrusion?], "the curved surface" (line 18) [which curved surface?], "the other protrusion" (line 19) [which other protrusion?] and "the side surface" (line 19) [which side surface?].  As to the description of "an apex angle ..., an apex angle ..., and an apex angle ...  have the same shape" (lines 17-20), the scope and meaning of this language is ambiguous.  It is unclear if this description requires (1) same shape such as all acute or all obtuse (as apparently literally required) or (2) same value (as apparently intended).  
	Claim 7 ambiguously refers to "the protrusion" (line 17) [which protrusion?], "the other protrusion" (line 18) [which other protrusion?], "the curved surface" (line 18) [which curved surface?], "the other protrusion" (line 19) [which other protrusion?] and "the side surface" (line 19) [which side surface?].  As to the description of "an apex angle ..., an apex angle ..., and an apex angle ...  have the same shape" (lines 17-20), the scope and meaning of this language is ambiguous.  It is unclear if this description requires (1) same shape such as all acute or all obtuse (as apparently literally required) or (2) same value (as apparently intended).  
ALLOWABLE SUBJECT MATTER
3)	Claims 1-2 and 6-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	In view of applicant's statement on page 17 of the response filed 3-7-22,
US 2021/0188018 (Iwabuchi #2) is not available as prior art under 35 USC 102(a)(2).
	Miyasaka et al (US 2018/0141390 / WO 2016/182076) discloses providing a groove bottom of a circumferential grove in a tire tread with projections wherein each projection defines an angle theta = 5 to 30 degrees (apex angle = 10 to 60 degrees) to increase contrast between the contact surface of the tread and the groove of the tread / enhance visibility [FIGURES 3, 4A, 33, paragraphs 31-32, 85, 158].  Miyasaka et al fails to teach providing protrusions on the bottom surface, curved surfaces and side surfaces of a groove and either decreasing the height of the protrusions in order from the bottom surface, curved surfaces and side surfaces or increasing the interval of the protrusions in order from the bottom surface, curved surfaces and side surfaces.
	The prior art including Miyasaka et al (US 2018/0141390 / WO 2016/182076), 
Paturle (US 2009/0218019), Cambon et al (US 2017/0066292), Kogure et al (US 5,370,167), Buresh (US 2011/0125465), Japan 105 (JP 58-134105 U) and Iwabuchi #1 (US 2017/0246917 or WO 2016/067854) fail to render obvious each apex angle being 26 degrees and either decreasing the height of the protrusions in order from the bottom surface, curved surfaces and side surfaces [claim 1] or increasing the interval of the protrusions in order from the bottom surface, curved surfaces and side surfaces [claim 6] in combination with the remaining claimed subject matter.
Remarks
4)	Applicant’s arguments with respect to claims 1-2 and 6-9 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	With respect to applicant's description in the response filed 3-7-22 of the interview on 3-1-22, examiner comments: INTERVIEW RECORD OK.
5)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 2, 2022